DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed after the mailing date of the Notice of Allowance on 12/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki (JPH07100710A).
As applied to claim 1, Suzuki teaches a method for manufacturing a gear (Fig. 1(a)), the method comprising a process of hardening, by performing shot peening in which shot particles are jetted onto a tooth surface of a gear base material, the tooth surface while applying residual stress to the tooth surface (paragraph [0015]); a process of softening, by at least heating a tooth tip of the gear base material having the hardened tooth surface, the tooth tip (i.e., quenching includes heating); and a process of rotationally driving the gear base material having the softened tooth tip by engaging the gear base material having the softened tooth tip with another gear (1, Fig. 1(a)) and pressing a projection formed on the tooth tip by the shot peening against a tooth surface of the other gear to deform the projection so that the projection conforms to the tooth surface of the other gear (paragraph [0015]).

As applied to claim 2, Suzuki teaches the invention cited including wherein the gear base material having the softened tooth tip (4, Fig. 1(a)) is incorporated into a gear train of a drive device and the gear base material having the softened tooth tip is rotationally driven by engaging the gear base material having the softened tooth tip with another gear (1, Fig. 1(a)) in the gear train of the drive device, then a projection formed on the tooth tip by the shot peening is pressed against a tooth surface of the other gear to deform the projection so that the projection conforms to the tooth surface of the other gear (paragraph [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPH07100710A) in view of Mucha et al. (US 4,675,488).
As applied to claim 3, Suzuki teaches the invention cited including wherein the heating is done by induction but does not explicitly teach the tooth tip is heated using a high frequency induction heating apparatus.
	Mucha et al. teach that it is well-known in the art to subject gears to heating by using relatively common induction heating equipment such as circular inductors and high frequency power supplies to provide uniform heat at rapid rate (col. 5,lines 41-48, col. 6, lines 28-35, Figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a high frequency induction heating apparatus into the method of Suzuki to heat the gear, as taught by Mucha et al., as an effective means of providing .  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/13/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/03/2022